Title: To James Madison from William Willis, 5 June 1804 (Abstract)
From: Willis, William
To: Madison, James


5 June 1804, Boston. “Since mine of yesterday I have thought best to enclose you my accounts with the United States and a Bill of Exchange for the ballance which you will Oblige me by accepting and inclosing to me at this place, I trust my accounts are so small that they will meet with no objection I have been as frugall as Possible and this account includes all my charges in supporting my Consulate near five years, except you allow interest which I request you to inform me of.
“I am extremely in want of money so that you will Oblige me much by a compliance with my request.”
Adds in a postscript: “Should it not be agreeable to your mode to accept Bills of Exchange please to send me an Evidence of the Ballance in any mode most agreeable to you.”
